Title: William Temple Franklin to John Adams, 1 August 1784
From: Franklin, William Temple
To: Adams, John


        
          Dear Sir,
          Passy, 1 Augt: 1784
        
        I have the honor to transmit to your Excellency a Copy of the Communication made by my Grandfather to the Count de Mercy of that Part of the Instructions of Congress relative to his Imperial Majesty, & also that Ministers answer.
        We are daily in expectation of the Arrival of Mr. Jefferson who was to have sailed from N. York the beginning of last Month. Tho’ several Vessels have arrived lately from America, in the last of which came Passengers, the Chevr de la Luzerne, & Dr Bancroft, we have not received a single Line from Congress. Your Exy is I believe much in the same Situation:— It at least proves the Confidence they have in their Ministers. Mr Hartley is still without Instructions from his Court, tho’ remaining here at 5£ stg: a Day. From what I can learn I hardly think the present Ministry will make him an Instruement in the Business.
        A Mr. Crawford is soon expected hither to form a Treaty of Commerce with this Nation, tho’ their Ambassador still continues.
        With great Respect & Esteem, / I have the honor to be, / Dear Sir, / Your Excellency’s, / most obedt & most / humble Servant
        
          W. T. Franklin.
        
        
          PS. I hold in readiness for your Exy. Arrival here, a Copy of the late Negotiations.
        
      